CRICHTON, J.,
additionally concurs and assigns reasons.
hi agree completely with the majority decision and join in both its reasoning and result. I write separately to emphasize that this Court’s recognition of a negligent spoliation tort would create significant, and unnecessary, burdens on the legal system. Permitting parties to bring negligent spoliation claims would “inundate our justice system” with derivative tort litigation, see Temple Community Hospital v. Superior Court, 20 Cal.4th 464, 84 Cal. Rptr.2d 852, 976 P.2d 223, 228 (1999), and, as my colleague Justice Clark points out in the majority opinion, “wreak havoc” on the individuals and entities impacted and the judicial system as a whole.